The question arises on the construction of the Act of 1816 (Rev., ch. 925), and I think there cannot be a doubt as to the meaning of the act. It does not change the rate of interest by reason *Page 351 
of any stipulation as to the rate, expressly introduced into the contract, so as to attach to it through all time and in all hands. But it only provides that all guardians may recover compound interest on bonds payable to them in that capacity. Why? Because they are generally liable for such interest; when that liability ceases, that is, when the wardship is at an end, the interest returns to the ordinary legal standard, because it is then a common debt, and not one which the guardian is compelled to make in the discharge of his duty to keep money    (431) out. As long as the money is the property of a ward, compound interest accrues, and no longer, for then the late ward, or late guardian, may get it in. This was said before, in the case of Hooks v. Sellers, at December Term, 1829, and substantially held in Ryan v. Blount, 1 Eq. Rep., 382.
PER CURIAM.                                 Judgment affirmed.
Cited: Mitchell v. Robards, 17 N.C. 479; Whitford v. Foy, 65 N.C. 273;Winstead v. Stanfield, 68 N.C. 43.